

116 HRES 160 IH: Expressing concern about the threat posed to democracy and human rights by theocratic groups operating in South Asia.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 160IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Banks submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing concern about the threat posed to democracy and human rights by theocratic groups
			 operating in South Asia.
	
 Whereas Bangladesh achieved independence in 1971 and established a secular democratic state, which is home to over 163 million Muslims, Hindus, Buddhists, Christians, and atheists;
 Whereas this freedom was won at the cost of approximately 3,000,000 deaths, more than 10,000,000 displaced, and 200,000 women raped, many at the hands of Islamist militants led by Jamaat-e-Islami;
 Whereas Bangladesh plays a critical role in the safe and voluntary repatriation of over 800,000 Rohingya Muslims who have taken refuge in Bangladesh from religious and political persecution in Myanmar;
 Whereas religious minorities, including Hindus, Buddhists, Christians, and Ahamadi Muslims, have been attacked by Jamaat-e-Islami, and their subsidiary Islami Chhatra Shibir, as a result of which hundreds of homes have been damaged, shops damaged or looted, and temples vandalized;
 Whereas Jamaat-e-Islami applauded the assassination of Punjab Governor Salmaan Taseer for defending the rights of Asia Bibi, a Christian woman accused of blasphemy in Pakistan;
 Whereas Jamaat-e-Islami led funeral prayers for the terrorist who assassinated Salmaan Taseer, during which they prayed for the strength and power to enforce Shariah throughout the world;
 Whereas Jamaat-e-Islami has refused to accept the acquittal of Asia Bibi on blasphemy charges and worked to prevent her from leaving Pakistan where she faces mortal danger;
 Whereas Jamaat-e-Islami members have been linked with al-Qaida and the Taliban; Whereas Jamaat-e-Islami and affiliated theocratic extremist groups pose an immediate and ongoing threat to stability and secular democracy in South Asia, leaving religious minorities at grave risk of continuing violence;
 Whereas the European Parliament adopted a resolution urging the Bangladesh Nationalist Party to unequivocally distance itself from Jamaat-e-Islami;
 Whereas respected Bangladeshi jurist and political opposition leader Kamal Hossain has publicly called for the Bangladesh Nationalist Party to sever its ties with Jamaat-e-Islami;
 Whereas various organizations in the United States that receive Federal funds, such as the Islamic Circle of North America, share leadership and are openly affiliated with Jamaat-e-Islami;
 Whereas Helping Hand for Relief and Development, a registered charitable organization in the United States, openly partnered in 2017 with Pakistan’s Falah-e-Insaniat Foundation, which the United States Government designated as a terrorist organization in 2016;
 Whereas repeated attacks on religious minorities, expanding religious extremism, and growing destabilization caused by radical groups, including Jamaat-e-Islami and its affiliates, undermine United States economic and strategic interests in Bangladesh; and
 Whereas there is a growing trend of Islamic extremism in South Asia tied to pro-Islamic State of Iraq and Syria activity, with several arrests of Islamists linked with the terrorist group made in recent years: Now, therefore, be it
		
	
 That the House of Representatives— (1)expresses its sense that the United States should more actively engage with the Government of Bangladesh regarding shared interests in safeguarding human rights, religious freedom, and secular democracy in Bangladesh, while preventing the growth of religious extremism and militancy;
 (2)calls on the Governments of Bangladesh and Pakistan to deny, disrupt, and dismantle the ability of Jamaat-e-Islami and its affiliates to continue posing an immediate and ongoing threat to religious freedom and regional stability;
 (3)urges the Bangladesh Nationalist Party and all political parties to unequivocally distance themselves from Jamaat-e-Islami and other extremist organizations;
 (4)calls on the United States Agency for International Development, the Department of State, the Department of Homeland Security, and other relevant agencies, to halt all partnerships and funding arrangements with groups affiliated with Jamaat-e-Islami and its domestic affiliates, including the Islamic Circle of North America, ICNA Relief, Helping Hand for Relief and Development, and the Muslim Ummah of North America; and
 (5)calls on law enforcement to investigate the activities of Helping Hand for Relief and Development in Pakistan and Kashmir, including reported collaboration with components of the Pakistani terrorist network, Lashkar-e-Taiba.
			